t c no united_states tax_court sam h patton petitioner v commissioner of internal revenue respondent docket no filed date for p elected under sec_179 i r c to expense a depreciable asset r examined p’s federal_income_tax return and reclassified as depreciable three assets that p had originally classified as materials_and_supplies following r’s reclassification p sought r’s consent to expense the three reclassified assets under sec_179 i r c p was unable to revoke modify or change his election without r’s consent r refused to give p consent to revoke modify his original election held r’s refusal to consent considering the facts in this case was not an abuse_of_discretion hugh t echols sr for petitioner gordon p sanz for respondent - opinion gerber judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure a penalty pursuant to sec_6662 of dollar_figure and a late-filing addition_to_tax pursuant to sec_6651 of dollar_figure after concessions ’ the issue remaining for our consideration is whether respondent abused his discretion in refusing to grant consent to petitioner to revoke modify or change his election to expense depreciable business_assets under sec_179 background sam h patton petitioner resided in houston texas on date the date his petition was filed petitioner was self-employed as a welder during the calendar_year petitioner timely filed his federal_income_tax return return and reported a business loss in the amount of dollar_figure and ' this case was submitted fully stipulated under rule of this court’s rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods under consideration and all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that he is liable for the accuracy- related penalty pursuant to sec_6662 for the taxable_year respondent concedes that petitioner is not liable for an addition_to_tax pursuant to sec_6651 for the taxable_year several other agreements and concessions made by the parties in the stipulation of facts are accepted and should be reflected in the final disposition of this case - - a total loss of dollar_figure as part of the return petitioner elected to expense a plasma torch under sec_179 in the amount of dollar_figure at the time petitioner filed his return he was unable to deduct the dollar_figure sec_179 expense because of the reported business loss in connection with the examination of petitioner’s return respondent reconstructed petitioner’s income by means of a bank deposit analysis the analysis resulted in respondent’s determination that petitioner failed to report dollar_figure of gross_receipts from the welding business on schedule c petitioner reduced income by classifying as materials_and_supplies the following items miller amp reach extended reach feeder and webb turning roller respondent determined that these were capital assets that should have been depreciated as tangible business property as follows elected date placed cost_recovery item cost into service period miller amp reach dollar_figure date years extended reach feeder big_number date years webb turning roller date years as a result of respondent’s determinations petitioner’s welding business would have a profit in excess of dollar_figure instead of a loss petitioner sought respondent’s consent to revoke amend or modify his sec_179 election so as to expense the three assets respondent determined were depreciable respondent denied petitioner’s request to modify his original sec_179 q4e- election to include the three assets that were recharacterized as depreciable discussion petitioner made a sec_179 election in conjunction with his original return to expense the cost of a depreciable business asset the expense could not be utilized in the year because the asset was used in a business activity that reported a loss for the year see sec_179 a after examination respondent reclassified three assets as depreciable business_assets and made other adjustments which collectively resulted in taxable_income for petitioner’s business for the tax_year petitioner had classified the three assets as materials or supplies and reduced income by their cost in response to respondent’s determination petitioner sought respondent’s consent to modify his original sec_179 election by adding the three reclassified depreciable business_assets with respondent’s consent petitioner would be able to offset the profit determined by respondent respondent declined petitioner’s request for consent to revoke or modify the original election petitioner contends that it was respondent’s reclassification of the assets that triggered the availability or possibility of treating them as sec_179 expenses and that he should be entitled to add those assets to his election - - sec_179 generally allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed_in_service within certain dollar limitations see sec_179 the election must specify the items of sec_179 property to which the election applies and the portion of the cost of each item which is to be taken into account under sec_179 see sec_179 a sec_1 a and income_tax regs moreover a sec_179 election must be made on the taxpayer’s first income_tax return whether or not the return is timely or on an amended_return filed within the time prescribed by law including extensions for filing the original return for such year see genck v commissioner tcmemo_1998_105 sec_179 b sec_1 a income_tax regs an election made under sec_179 and any specifications contained in such election may not be revoked modified or changed without the secretary’s consent see sec_179 king v commissioner tcmemo_1990_548 petitioner argues that respondent’s refusal to consent to petitioner’s request to revoke or modify his election so as to include the recharacterized assets is contrary to the spirit of the parties agree that the assets would have qualified as sec_179 property if petitioner had made an election with respect to them on his original return the parties also agree that petitioner had sufficient income from the welding business to have deducted dollar_figure the maximum amount allowable under sec_179 for the tax_year -- - sec_179 petitioner also argues that his failure to amend his return and make the election with respect to the three assets was due to circumstances beyond his control ie petitioner was not aware that the three assets would qualify under sec_179 until respondent had reclassified them as depreciable business_assets petitioner contends that respondent’s denial is in these circumstances inegquitable respondent argues that petitioner is bound by his original sec_179 expense election and limited to dollar_figure as shown on petitioner’s original federal_income_tax return we agree with respondent petitioner perceives that his dilemma was caused by respondent’s actions and by timing petitioner points out that it was respondent’s determination after the period within which petitioner could make a timely election that necessitated petitioner’s request for consent to revoke petitioner in arguing that it is inequitable for respondent to deny the request for revocation addition of the three assets in essence guestions whether respondent’s refusal was an abuse_of_discretion this is the first instance where we have considered whether respondent’s refusal to grant a consent to revoke an election under sec_179 was an abuse_of_discretion sec_179 provides that any election made under this section and any specification contained in any such election may not be revoked except with the consent of the - secretary the abuse_of_discretion question in the sec_179 setting is similar to the questions that arise under sec_446 which also requires a taxpayer to obtain the secretary’s consent before changing a method_of_accounting under both sections a formal request is to be made for consent to revoke change an election method_of_accounting see sec_1 b income_tax regs respondent is required to follow the statute and abide by regulations reasonably based on the statute and failure to do so will amount to an abuse_of_discretion cf 622_f2d_774 5th cir affg 69_tc_773 92_tc_641 in reviewing the commissioner’s discretionary administrative acts we are not empowered to substitute our judgment for that of the commissioner the exercise of discretionary power will not be disturbed unless the commissioner has abused his discretion ie his determination is unreasonable arbitrary or capricious buzzetta constr corp v commissioner supra pincite the question of abuse_of_discretion is factual and the burden of showing abuse is greater than a mere preponderance of evidence see 82_tc_989 73_tc_182 --- - petitioner contends that respondent was unreasonable in not giving consent because as petitioner further contends respondent was the catalyst for petitioner’s need to modify revoke his sec_179 election petitioner’s characterization however ignores significant factual predicates first petitioner in reporting for his tax years classified the three assets as materials_and_supplies so as to reduce income by the assets’ cost in the year of acquisition for the year petitioner reported a loss in the business activity in which the assets were used accordingly petitioner could not under sec_179 expense rather than depreciate those assets see sec_179 that appears to be the reason why petitioner attempted to classify and report depreciable assets as materials or supplies and to reduce income by the entire cost of the asset petitioner does not argue that respondent’s classification of the three assets as depreciable_property was incorrect or in error instead petitioner wants to capitalize on his initial misclassification by reducing taxable_income caused by the unreported receipts discovered by respondent in this setting we do not see respondent as precipitating petitioner’s request for consent to revoke instead it was petitioner’s mischaracterization that precipitated the need for change --- - finally neither the statute nor the regulations permit petitioner to revoke modify his original election without the secretary’s consent in that regard petitioner does not argue and has not shown that the secretary’s regulations are unreasonable or that they do not comport with congressional intent sec_1_179-5 income_tax regs provides that the commissioner’s consent to revoke an election will be granted only in extraordinary circumstances legally and factually petitioner accepts that his attempt to change the election is untimely we are cognizant of the fact that petitioner’s circumstances are of his own making his need to revoke modify his sec_179 election only arose after respondent uncovered petitioner’s failure to report all of his income and his misclassification of the very assets for which sec_179 treatment is sought accordingly we hold that respondent did not abuse his discretion in refusing to consent to petitioner’s request to revoke modify the election under sec_179 to reflect the foregoing and due to concessions by the parties decision will be entered under rule
